Citation Nr: 0301714	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  95-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had approximately 20 years of active duty 
terminating with his retirement in August 1974.  The veteran 
died in September 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In that decision, the RO denied service 
connection for the cause of the veteran's death.  Thereafter, 
the appellant perfected a timely appeal of this claim.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in September 1994 due to an acute myocardial infarction.  

2.  At the time of the veteran's death service connection was 
in effect for occipital headaches, rated as non-compensable.  

3.  The veteran's coronary artery disease is of service 
origin.

4.  The service connected coronary artery disease caused the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was incurred in active duty.  38 
U.S.C.A. § 1110, (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the acute myocardial infarction 
that caused the veteran's death was service connected.  In 
essence she maintains that the cause of the veteran's death 
was related to pericarditis shown in service, and that his 
service-connected headaches disability contributed 
substantially to the cause of his death by aggravating the 
veteran's heart disease that led to the acute myocardial 
infarction.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  The record shows 
that all pertinent evidence has been obtained, and given the 
outcome of this decision, the Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).

A review of the claims file shows that the complete service 
medical records are not available despite attempts to obtain 
them by the RO.  Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

I  Factual Background

The veteran's certificate of death shows that he died in 
September 1994 at the age of 59.  The certificate of death 
lists acute myocardial infarction as the cause of death, due 
to or as a consequence of unknown cause or causes.  The 
certificate notes no other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause of death.  It was reported that the 
approximate interval between onset and death was five days.  
An autopsy was not performed.  At the time of his death 
service connection was in effect for occipital headaches 
rated as non-compensable.

The veteran's service medical records show that the veteran 
was seen at the dispensary in February 1957 for complaints of 
pain in the mid-chest and reported that he had not had a 
bowel movement in three days.  His blood pressure at that 
time was 130/80.  He was given an enema, after which he had 
excellent results and felt much better.  He was seen later 
that day with complaints of shortness of breath after eating.  
The prognosis was noted to be the same as before.  The 
treatment record contains a notation indicating questionable 
cardiospasm.  In May 1957, the veteran was admitted for 
evaluation of chest pain onset that day.  His blood pressure 
at that time was 120/80.  

An August 1957 treatment note shows that during treatment for 
right shoulder complaints, the examiner noted that the record 
showed that the veteran had been hospitalized with substernal 
pain diagnosed as cardiac neurosis and muscle pain with 
negative gastrocnemius biopsy. 

In August 1962 the veteran was treated after a single episode 
of loss of consciousness.  X-rays of the chest and head were 
within normal limits; and an EEC and ECG were both within 
normal limits.  The diagnosed was syncope, without 
convulsion, cause unknown.  

An October 1971 statement of patient's treatment noted that 
in March 1957, the veteran was treated for pericarditis.  
EKG's returned to normal over a period of 10 days and a 
routine EKG taken in January 1971 was normal.  Service 
medical records in February 1974 show that the veteran was 
seen on three consecutive days for complaints that on the 
first visit were given a differential impression that 
included pericarditis.  At that time, the blood pressure was 
recorded as 120/90.  During follow-up visits over the 
following two days that month, diagnoses were made that did 
not include pericarditis.  Treatment notes in March 1974 
include a reading for blood pressure recorded as 130/94.   

After service, treatment records from the US Air Force (USAF) 
hospital at Little Rock AFB, Arizona include a record dated 
in 1980 that shows complaints of chest pains with onset that 
morning, and that the veteran had had occasional sharp pain 
with episodes for several months.  At that time, EKG 
examination was normal.  The assessment was chest pain - 
suspect musculoskeletal etiology, must rule out atypical 
angina.  A subsequent treatment note in June 1980 noted 
complaints of chest pain.  The assessment was probable 
musculoskeletal pain.  Treatment notes in November 1980 
record a blood pressure reading of 134/98.

VA medical records and USAF hospital treatment records show 
treatment, beginning in 1983, for complaints assessed as 
angina and cardiovascular disease.  USAF hospital treatment 
records in June 1986 note a history of stable angina for four 
years and complaints that the veteran had had his first real 
attack in a long time that night while coaching basketball.  
VA treatment records show diagnoses of angina and coronary 
artery disease in January 1987, an assessment of stable 
angina in October 1987, and severe angina in 1988.  In 
January 1989 the veteran underwent cardiac catheterization 
for three-vessel coronary artery disease with mild decreased 
left ventricular failure.

The report of a March 1989 VA examination reflects that the 
veteran was taking aspirin, nitroglycerin and Dilantin for an 
irregular heart rate.  The report noted that the veteran 
claimed that he had an episode of pericarditis in 1956 and a 
repeat episode in 1957, an acute myocardial infarction in 
1981, and had a coronary angiogram performed in 1989, which 
showed five blocked vessels.  The report noted present 
complaints of frequent episodes of irregular heartbeat, and 
of occipital headache.  After examination, the diagnosis 
included occipital headaches, and arteriosclerotic heart 
disease, coronary arteriosclerosis, anginal syndrome, 
compensated Class III, Class C.

Private medical records show that the veteran underwent a 
catheterization procedure in September 1991.  The diagnosis 
at that time was status post diaphragmatic wall and 
incomplete posterolateral wall myocardial infarctions.

Private medical records show that in November 1993, the 
veteran underwent an MRI of the brain, which showed a very 
small area of ischemia in the left brain, and no other 
abnormality was seen.

Private hospital records from the veteran's terminal 
treatment in September 1994 reflect the following.  The 
veteran was admitted with a principal diagnosis of cardiac 
arrest with secondary diagnoses including acute myocardial 
infarction, unspecified site, initial episode; and anoxic 
brain damage.  Prior to admission he apparently had some 
chest pain after an emotional experience and initially 
presented with cardiovascular collapse.  Cardiopulmonary 
resuscitation was initially begun by paramedics.  During 
hospitalization he was placed on ventilation.  Examination 
findings showed a comatose patient on life support.  During 
the course of hospitalization it was evident that the veteran 
sustained a serious hypoxic brain injury secondary to 
ventricular fibrillation with cardiac arrest from a suspect 
myocardial infarction.  He deteriorated and subsequently died 
several days later.  The cause of death was listed as the 
following: (1) acute myocardial infarction, 
(2) ventricular fibrillation, (3) cerebral anoxia, and (4) 
positive smoking history.  

In March 1999 VA physician reviewed the veteran's 
adjudication claims folder.  The report contains a comment 
that the veteran died of an acute myocardial infarction in 
September 1994.  The examiner noted that on review of the 
claims folder, the veteran was treated for acute pericarditis 
in March 1957.  His EKG's returned to normal over a 10-day 
period and he had a normal routine EKG in 1971.  The veteran 
apparently had his first myocardial infarction in 1981 and 
was treated at a VA hospital.  He also had migraine 
headaches.  The examiner opined that the 1957 episode of 
acute pericarditis was an acute benign viral pericarditis and 
was not associated with coronary artery disease.  On that 
basis, the examiner concluded that the veteran's 
atherosclerotic heart disease with subsequent myocardial 
infarction and death was not likely to be associated with the 
in-service pericarditis.  The examiner also opined that there 
was no evidence in the medical literature that the migraine 
headache causes an acute myocardial infarction.  The examiner 
opined that he did not feel that the veteran's migraine 
headaches aggravated his atherosclerotic heart disease.

In a September 2000 statement from R. N. W., M.D., he opined 
that heart disease could certainly be aggravated by stress 
and certainly physical stress such as occipital neuralgia, 
for which he treated the veteran. 

In April 2002 a VA physician reviewed the veteran's 
adjudication claims folder.  In the examiner's opinion, the 
veteran's acute benign pericarditis had no relationship to 
his coronary artery disease and subsequent myocardial 
infarction.  The examiner also stated that he was unaware of 
any medical literature that would suggest that migraine 
headaches were related to the veteran's heart condition, and 
he would not find a relationship between these two 
conditions.

In November 2002 a VA physician reviewed the veteran's 
adjudication claims folder.  The examiner noted that the 
veteran had been diagnosed with acute benign pericarditis in 
service in 1957, and that ten days later his 
electrocardiogram went back to normal.  There had been no 
evidence of heart disease other than the acute benign 
pericarditis, which had resolved.  The examiner noted that 
the veteran subsequently developed coronary artery disease 
and subsequent myocardial infarction.  The examiner opined 
that there was no relation between the acute benign 
pericarditis the veteran had in 1957 and subsequent 
development of arteriosclerotic heart disease.  The examiner 
also noted that the veteran had had elevated blood pressure 
ratings in February and March of 1974, and opined that it was 
as likely as not that the elevated blood pressure ratings 
could be related to the eventual heart disease.  The examiner 
opined that he did not think there was any relationship 
between the pericarditis and the arteriosclerotic heart 
disease.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

To summarize, lay testimony and statements are deemed 
competent evidence with regard to the description of the 
veteran's symptoms.  A lay person is not competent, in the 
absence of evidence demonstrating that he or she has medical 
training or expertise, to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

At the time of the veteran's death, service connection was in 
effect for occipital headaches, evaluated as zero percent 
disabling.  

The service medical records show that elevated blood pressure 
readings were recorded in February and March 1974.  The first 
postservice indication of cardiovascular disease was in 1980 
when the veteran experienced chest pain.  A blood pressure of 
134/98 was recorded in November 1980, a little more than six 
years following his retirement from active duty.  
Subsequently coronary artery disease was diagnosed.

A VA physician in November 2002 VA rendered an opinion that 
it was as likely as not that the veteran's elevated blood 
pressure ratings shown in service could be related to his 
heart disease, which eventually caused the veteran's death.  
In view of this opinion the Board finds that the evidence is 
in equipoise.  As such the benefit of the doubt is in the 
appellant's favor.  38 C.F.R. § 3.102.  Thus, the Board finds 
that the veteran's coronary artery disease is of service 
origin and that it caused the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

